Exhibit 10.1
Amkor Technology, Inc.
1900 South Price Road
Chandler, Arizona 85286
May 17, 2011
Ladies and Gentlemen:
     Reference is hereby made to the letter agreement dated as of May 17, 2011
(the “Letter Agreement”), by and among Deutsche Bank Securities Inc. and
Citigroup Global Markets Inc., Mr. James J. Kim and his affiliates identified on
Schedule A thereto (each, an “Acquiring Party”), pursuant to which the Acquiring
Parties have agreed to purchase $75.0 million in aggregate principal amount of
Senior Notes due 2021 (the “Notes”) issued by Amkor Technology, Inc., a Delaware
corporation (“Amkor”). In consideration of the mutual covenants and agreements
of the parties herein, the Acquiring Parties and Amkor agree as follows

  1.   Each Acquiring Party hereby agrees that Amkor is entitled to rely on the
representations, warranties, agreements and acknowledgements made by each
Acquiring Party in Section 5, 6, 7, 8, 9 and 10 of the Letter Agreement as if
such Acquiring Party made such representations, warranties, agreements and
acknowledgements directly to Amkor. Without limiting the foregoing, each
Acquiring Party agrees that, so long as it is an “affiliate” of Amkor (as such
term is defined in Rule 144 (as defined below) the Acquiring Party will not sell
any Notes that constitute “restricted securities” under Rule 144 other than
(i) pursuant to an effective registration statement under the Securities Act,
(ii) pursuant to the exemption from registration provided by Rule 144 (if
available) or (ii) to persons who agree to be bound by the restrictions
applicable to such Acquiring Party.     2.   Each Acquiring Party acknowledges
and agrees that the Notes purchased by such Acquiring Party shall bear a
restrictive legend substantially in the following form:         THIS SECURITY
HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND MAY NOT BE OFFERED, SOLD, PLEDGED OR OTHERWISE
TRANSFERRED EXCEPT IN ACCORDANCE WITH THE FOLLOWING SENTENCE. BY ITS ACQUISITION
HEREOF OR OF A BENEFICIAL INTEREST HEREIN, THE ACQUIRER AGREES FOR THE BENEFIT
OF AMKOR TECHNOLOGY, INC. (THE “COMPANY”) THAT IT WILL NOT OFFER, SELL, PLEDGE
OR OTHERWISE TRANSFER THIS SECURITY OR ANY BENEFICIAL INTEREST HEREIN PRIOR TO
THE DATE THAT IS THE LATER OF (X) ONE YEAR AFTER THE LAST ORIGINAL ISSUE DATE
HEREOF OR SUCH SHORTER PERIOD OF TIME AS PERMITTED BY RULE 144 UNDER THE
SECURITIES ACT OR ANY SUCCESSOR PROVISION THEREUNDER, AND (Y) SUCH LATER DATE,
IF ANY, AS MAY BE REQUIRED BY APPLICABLE LAW, EXCEPT:

  (A)   TO THE COMPANY OR ANY OF ITS SUBSIDIARIES, OR

 



--------------------------------------------------------------------------------



 



  (B)   PURSUANT TO A REGISTRATION STATEMENT WHICH HAS BECOME EFFECTIVE UNDER
THE SECURITIES ACT, OR     (C)   PURSUANT TO ANY OTHER AVAILABLE EXEMPTION FROM
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT PROVIDED THAT ANY TRANSFEREE
SHALL AGREE IN WRITING, SATISFACTORY TO THE COMPANY, TO BE BOUND BY THE
FOREGOING RESTRICTIONS; OR     (D)   A PLEDGE TO AN AFFILIATE OF THE HOLDER SO
LONG AS SUCH PLEDGEE AGREES IN WRITING TO BE BOUND BY THE TRANSFER RESTRICTIONS
SET FORTH IN THIS LEGEND AND IN THE AGREEMENT, DATED MAY 17, 2011, AMONG JAMES
J. KIM, 915 INVESTMENTS, LP AND THE COMPANY.

      PRIOR TO THE REGISTRATION OF ANY TRANSFER IN ACCORDANCE WITH CLAUSE
(C) ABOVE, THE COMPANY AND THE TRUSTEE RESERVE THE RIGHT TO REQUIRE THE DELIVERY
OF SUCH LEGAL OPINIONS, CERTIFICATIONS OR OTHER EVIDENCE AS MAY BE REASONABLY
REQUIRED IN ORDER TO DETERMINE THAT THE PROPOSED TRANSFER IS BEING MADE IN
COMPLIANCE WITH THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS. NO
REPRESENTATION IS MADE AS TO THE AVAILABILITY OF ANY EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.     3.   Each Acquiring Party
hereby represents, warrants and covenants to Amkor:

  a.   Either (i) no portion of the assets used by such Acquiring Party to
acquire and hold the Notes constitutes assets of any employee benefit plan that
is subject to Title I of the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”), any individual retirement account or other arrangement that
is subject to Section 4975 of the Internal Revenue Code of 1986, as amended (the
“Code”), or any entity whose underlying assets are considered to include “plan
assets” of any such plan, account or arrangement, or (ii) the purchase and
holding of the Notes will not constitute a nonexempt prohibited transaction
under Section 406 of ERISA or Section 4975 of the Code;     b.   Such Acquiring
Party agrees not to conduct hedging transactions involving the Notes other than
in accordance with the Securities Act of 1933, as amended (the “Securities
Act”), and other applicable laws; and     c.   Such Acquiring Party acknowledges
that Amkor and others will rely upon the truth and accuracy of the above
acknowledgements, representations and agreements. Such Acquiring Party agrees
that if any of the acknowledgements, representations or agreements made herein
is

2



--------------------------------------------------------------------------------



 



       no longer accurate, such Acquiring Party will promptly notify Amkor. If
either Acquiring Party is purchasing any Notes as a fiduciary or agent for one
or more investor accounts, such Acquiring Party represents that it has sole
investment discretion with respect to each of those accounts and that it has
full power to make the above acknowledgements, representations and agreements on
behalf of each account.

  4.   (a) Amkor agrees that if requested by the Acquiring Parties (including
transferees thereof bound by the terms of this Agreement) holding a majority of
the Notes at any time after the first anniversary of the original issuance of
the Notes, Amkor will use reasonable efforts to register, as soon as practicable
after the receipt of such notice, the resale of those Notes held by any
Acquiring Party (or a transferee thereof bound by the terms of this Agreement)
that continue to be held by affiliates of the Amkor on a Shelf Registration
Statement and to keep such Shelf Registration Statement effective and available
for effecting resales by such holders until the earlier of (i) such time as such
Notes have been sold pursuant to an effective registration statement or Rule 144
and (ii) ten years from the last date of original issuance of any of the Notes,
subject to suspension of any such sales during periods when trading is suspended
under the Amkor’s board approved trading policy (unless otherwise agreed by
Amkor) and upon the occurrence of material events with respect to Amkor not yet
fully disclosed in filings incorporated by reference in the registration
statement. Amkor shall be obligated to honor only three demands made pursuant to
this Section 4(a        (b) Amkor and the Holders will provide to each other all
cooperation as may be reasonably necessary, and shall deliver such instruments,
documents or agreements or information, and shall take such actions, as either
may reasonably request in order to facilitate the filing and effectiveness of
the Shelf Registration Statement and the intent and purposes of this Section 4.
       (c) (i) Amkor agrees to indemnify, to the extent permitted by law, each
Holder of Registrable Securities and their officers, directors, managers,
members, partners and each other Person who controls such Holder (within the
meaning of the Securities Act), as applicable, against all losses, claims,
damages, liabilities and expenses caused by any untrue or alleged untrue
statement of material fact contained in any Shelf Registration Statement,
prospectus or preliminary prospectus or any amendment thereof or supplement
thereto or any omission or alleged omission of a material fact required to be
stated therein or necessary to make the statements therein not misleading,
except insofar as the same are caused by or contained in any information
furnished in writing to Amkor by such Holder expressly for use therein or by
such holder’s failure to deliver a copy of the Shelf Registration Statement or
prospectus or any amendments or supplements thereto after Amkor has furnished
such Holder with a sufficient number of copies of the same.        (ii) Each
Holder agrees to indemnify, to the extent permitted by law, Amkor and its
officers and directors, as applicable, against all losses, claims, damages,
liabilities and expenses caused by any untrue or alleged untrue statement of
material fact contained in any Shelf Registration Statement, prospectus or
preliminary prospectus or any amendment thereof or supplement thereto or any
omission or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein not

3



--------------------------------------------------------------------------------



 



      misleading, solely to the extent the same are caused by or contained in
any information furnished in writing to Amkor by such Holder expressly for use
therein.         (iii) A person entitled to indemnification hereunder (the
“indemnified party”) shall (A) give prompt written notice to the indemnifying
party of any claim with respect to which it seeks indemnification (provided that
the failure to give prompt notice shall not impair any indemnified party’s right
to indemnification hereunder to the extent such failure has not prejudiced the
indemnifying party) and (B) unless in such indemnified party’s reasonable
judgment a conflict of interest between such indemnified party and indemnifying
parties may exist with respect to such claim, permit such indemnifying party to
assume the defense of such claim with counsel reasonably satisfactory to the
indemnified party. If such defense is assumed, the indemnifying party shall not
be subject to any liability for any settlement made by the indemnified party
without its consent (but such consent shall not be unreasonably withheld). An
indemnifying party who is not entitled to, or elects not to, assume the defense
of a claim shall not be obligated to pay the fees and expenses of more than one
counsel for all parties indemnified by such indemnifying party with respect to
such claim, unless in the reasonable judgment of any indemnified party a
conflict of interest may exist between such indemnified party and any other of
such indemnified parties with respect to such claim.         (iv) The
indemnification provided for under this agreement shall remain in full force and
effect regardless of any investigation made by or on behalf of the indemnified
party or any officer, director, manager, member, partner or controlling person
of such indemnified party and shall survive the transfer of securities. Amkor
also agrees to make such provisions, as are reasonably requested by any
indemnified party, for contribution to such party in the event the Amkor’s
indemnification is unavailable for any reason. Such provisions shall provide
that the liability amongst the various persons shall be allocated in such
proportion as is appropriate to reflect the relative fault of the such persons
in connection with the statements or omissions which resulted in losses (the
relative fault being determined by reference to, among other things, which
person supplied the information giving rise to untrue statement or omission and
each person’s relative intent, knowledge, access to information and opportunity
to correct or prevent such untrue statement or omission) and, only if such
allocation is not respected at law, would other equitable considerations, such
as the relative benefit received by each person from the sale of the securities,
be taken into consideration.         (d) So long as a Holder is an Affiliate of
Amkor, such Holder shall not transfer or sell any of its Registrable Securities
pursuant to the Shelf Registration Statement at any time when either (i) any
blackout period under Amkor’s insider trading policy is in effect and applicable
to all executive officers of Amkor or (ii) such Holder is in possession of any
material non-public information with respect to Amkor.         (e) Amkor will
use its reasonable efforts to minimize the occurrence and duration of the
periods during which the use of the Shelf Registration Statement is suspended.  
  5.   As used herein, the following terms have the following meanings:

      “Commission” means the Securities and Exchange Commission.

4



--------------------------------------------------------------------------------



 



      “Holder” means a holder of Registrable Securities.         “Prospectus”
means the prospectus included in a Shelf Registration Statement, including any
preliminary prospectus, and any such prospectus as amended or supplemented by
any prospectus supplement, including any such prospectus supplement with respect
to the terms of the offering of any portion of the Registrable Securities
covered by a Shelf Registration Statement, and by all other amendments and
supplements to a prospectus, including post-effective amendments, and in each
case including all material incorporated by reference therein.        
“Registrable Securities” means Notes that are held by any Acquiring Party or any
transferee thereof to the extent such holder is an affiliate of the Company
under Rule 144; provided that the Notes shall cease to be Registrable Securities
upon the earliest of (i) such time as such Notes have been sold pursuant to an
effective registration statement (including the Shelf Registration Statement) or
(ii) with respect to any Note, such Note is no longer outstanding.        
“Rule 144” means Rule 144 promulgated under the Securities Act, and any
successor rule thereto.         “Shelf Registration Statement” means a “shelf”
registration statement of Amkor pursuant to the provisions of Section 4 hereof
which covers some or all of the Notes on an appropriate form under Rule 415
under the Securities Act, or any similar rule that may be adopted by the
Commission, amendments and supplements to such registration statement, including
post-effective amendments, in each case including the prospectus contained
therein, all exhibits thereto and all material incorporated by reference
therein.     6.   Amkor shall reimburse Mr. James J. Kim for the reasonable
legal fees and expenses incurred by Mr. Kim in connection with the negotiation
and purchase of the Notes by Mr. Kim and/or any other Acquiring Party.     7.  
This agreement shall terminate and be of no further force and effect upon the
termination of the Letter Agreement.     8.   The agreement shall be binding
upon and shall inure to the benefit of the parties hereto, and their respective
successors and permitted assigns, and no other person shall have any rights or
obligations hereunder. If any transferee of any Holder shall acquire Registrable
Securities, in any manner, whether by operation of law or otherwise, such
Registrable Securities shall be held subject to all of the terms of this
agreement, and such person shall enter into a written agreement with Amkor
agreeing to be bound by and to perform all of the terms and provisions of this
agreement, including the restrictions on resale set forth in this agreement and,
if applicable, the Purchase Agreement or the Indenture, and upon execution of
such written agreement the such person shall be entitled to receive the benefits
hereof.     9.   Amkor and each of the Acquiring Parties hereby agrees and
acknowledges that any claim, counterclaim or dispute of any kind or nature
whatsoever arising out of or in any way relating to this agreement (a “Claim”)
may be commenced, prosecuted or

5



--------------------------------------------------------------------------------



 



      continued in any court of the State of New York located in the City and
County of New York or in the United States District Court for the Southern
District of New York, which courts shall have jurisdiction over the adjudication
of such matters, and each Acquiring Party consents to the non-exclusive
jurisdiction of such courts and personal service with respect thereto and waives
any objection to such venue. Each party hereto waives any right to trial by jury
in any action, claim, suit or proceeding with respect to the matters contained
herein. Each of the Acquiring Parties agrees that a final judgment in any such
action, proceeding or counterclaim brought in any such court shall be conclusive
and binding upon such Acquiring Party and may be enforced in any other courts to
the jurisdiction of which such Acquiring Party is or may be subject, by suit
upon such judgment.     10.   This agreement constitutes the full and entire
understanding and agreement between the parties hereto with regard to the
subject matter hereof and supersedes all prior oral or written (and all
contemporaneous oral) agreements or understandings with respect to the subject
matter hereof.     11.   THIS AGREEMENT SHALL BE GOVERNED BY AND INTERPRETED
UNDER THE LAWS OF THE STATE OF NEW YORK.     12.   This agreement may be
executed in multiple counterpart copies, each of which shall be considered an
original and all of which shall constitute one and the same instrument binding
on all the parties, notwithstanding that all parties are not signatories to the
same counterpart.

     Capitalized terms used herein and not defined shall have the meanings given
to such terms in the Letter Agreement.
[Remainder of page intentionally left blank]

6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the undersigned has signed this letter on the
date set forth above and in the capacity indicated.

                  /s/ James J. Kim       James J. Kim         

              915 INVESTMENTS, LP
      By:   /s/ James J. Kim         James J. Kim        Title:   General
Partner   

          Accepted and Agreed:

AMKOR TECHNOLOGY, INC.
    By:  /s/ Gil C. Tily     Gil C. Tily      Title:   Executive Vice President,
Chief Administrative Officer
and General Counsel   

 